18 N.Y.3d 899 (2012)
963 N.E.2d 785
940 N.Y.S.2d 208
2012 NY Slip Op 1102
VBH LUXURY, INCORPORATED, Plaintiff,
v.
940 MADISON ASSOCIATES LLC, Defendant and Third-Party Plaintiff-Respondent.
EXCELSIOR INSURANCE COMPANY, Third-Party Defendant-Appellant, et al., Third-Party Defendant.
No. 84 SSM 2.
Court of Appeals of New York.
Decided February 14, 2012.
*900 Wilson, Elser, Moskowitz, Edelman & Dicker LLP, New York City (Richard E. Lerner and Judy C. Selmeci of counsel), for third-party appellant.
Baker & Hostetler LLP, New York City (David Einhorn of counsel), for third-party respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, the judgment of Supreme Court reinstated, and the certified question answered in the negative.
Third-party plaintiff landlord 940 Madison Associates LLC is an additional insured under a commercial general liability policy issued by third-party defendant Excelsior Insurance Company to plaintiff tenant VBH Luxury, Inc. "only with respect to liability arising out of the ownership, maintenance or use of that part of the premises leased to [tenant]." Although landlord would be entitled to a defense in an action commenced against it by a third party for an injury suffered on the leased premises (see ZKZ Assoc. v CNA Ins. Co., 89 NY2d 990, 991 [1997]), the policy does not provide coverage for liability to its co-insured for damage to property owned, rented, or occupied by the insured (see Insurance Corp. of N.Y. v Cohoes Realty Assoc., L.P., 50 AD3d 1228, 1229-1230 [3d Dept 2008]; Utica Mut. Ins. Co. v Watertown Indus. Ctr. Local Dev. Corp., 9 AD3d 836, 837 [4th Dept 2004], lv denied 11 AD3d 1053 [4th Dept 2004]). Thus, Excelsior was not obligated to defend landlord in the underlying action.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.